NO. 07-00-00351-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 3, 2001

______________________________



ADAM H. HERNANDEZ,



Appellant



v.



STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 183
RD
 DISTRICT COURT OF HARRIS COUNTY;



NO. 830,976; HON. JOAN HUFFMAN, PRESIDING

_______________________________



Before BOYD, C.J., QUINN and REAVIS, JJ.

Adam H. Hernandez (appellant) appeals his conviction for possession with intent to manufacture or deliver a controlled substance
.  After indictment, he filed a motion to suppress on the grounds that the search warrant was issued without there being “good and sufficient true ground(s) for its issuance” under article 18.01 of the Texas Code of Criminal Procedure.  Said motion was denied.  Thereafter, appellant entered a plea of guilty pursuant to a plea agreement with the State.  The trial court proceeded to sentence him to seven years in the Texas Department of Corrections Institutional Division.  Appellant timely filed his appeal.

On appeal, appellant’s appointed counsel filed an 
Anders
 brief and a motion to withdraw.  In the brief, counsel represented she had diligently reviewed the record and found no reversible error.
(footnote: 1)  So too did she state that she reviewed such matters as the validity of the search, the meritoriousness of the pre-trial motion to suppress, potential jurisdictional defects, the voluntariness of appellant’s plea, and the effectiveness of trial counsel.  Her review purportedly uncovered no arguable error.

Additionally, appellant was served a copy of the 
Anders
 brief and a copy of the record of the hearing on the motion to suppress.  Counsel further informed appellant, by letter, of his right to review the appellate record and file a 
pro se
 response or brief.  This court also notified appellant, by letter dated February 23, 2001, that any brief or response he wished to file needed to be tendered to the Court by March 26, 2001.  To date, no such brief or response has been filed by appellant.
(footnote: 2)
	We have conducted our own independent review of the record to assess the accuracy of counsel’s representation.  
See Stafford v. State
, 813 S.W.2d 503 (Tex.Crim.App.1991) (requiring same).  Upon doing so, we conclude that they are correct and that no reversible error appears of record.  Accordingly, the motion to withdraw is granted and the judgment is affirmed.



Brian Quinn

   Justice

Do Not Publish.

FOOTNOTES
1:Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


2:The
 
State advised this court, via letter, that it would not file a reply brief.